Benedict, J.
There can be no question as to the merit of the services rendered by the libelants in their effort to save the derelict proceeded against in this action. But, meritorious as were the services in question, I cannot reward them, for the reason that the derelict was abandoned by the libelants before reaching a place of safety. I find it impossible, upon the evidence, to consider the subsequent bringing the derelict into port by the pilot boat to be a continuation of services begun by the libelants. On the contrary, the proof is that the libelants, owing no doubt to the necessities of their own vessel, and the hardships that had been endured, terminated their connec*480tion with the derelict, and left to others the labor and risk of bringing it to a port of safety. By so doing they lost the right to claim compensation for what they had done. The libel must therefore be dismissed, but no costs are awarded against the libelants, and the attention of the Underwriters is called to the meritorious services disclosed by the evidence to have been rendered by the mate, and also to the fact that, when the master proposed to strip the derelict, the mate advised against it, with the result that great hardship was endured by him, accompanied with peril, in an effort to save property in which they were interested.